Supreme Court
OF
NEVADA

CLERK’S ORDER

(1947 niBeo

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

UMC; AND CORVEL CORPORATION, No. 83970
Appellants, .
vs.
CELENA GILLESPIE, F L c D
Respondent. AUG 11 2022

 

ORDER DISMISSING APPEAL

Cause appearing, appellants’ motion for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRAP 42(b).
It is so ORDERED.

CLERK OF THE SUPREME COURT

ELIZABETH A. Hh LU. *
BY:

 

cc: Hon. Eric Johnson, District Judge
William C. Turner, Settlement Judge
Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
Bertoldo Baker Carter Smith & Cullen
Eighth District Court Clerk

94,2518